Case 6:19-cv-00299-JDK-JDL Document 24 Filed 03/02/21 Page 1 of 2 PageID #: 148




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
BRIAN B. WILLIN, #44869-177,               §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Case No. 6:19-cv-299-JDK-JDL
                                           §
LORIE DAVIS, et al.,                       §
                                           §
      Defendants.                          §
                                           §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Brian B. Willin, a federal inmate proceeding pro se brings this civil

 rights lawsuit under 42 U.S.C. § 1983 alleging violations of his constitutional rights

 occurring while housed at the Texas Department of Criminal Justice’s Beto Unit. The

 case was referred to United States Magistrate Judge John D. Love pursuant to 28

 U.S.C. § 636.

       On January 12, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court dismiss the case with prejudice for failure to state a

 claim upon which relief can be granted. Docket No. 22. Plaintiff timely objected to

 the Report. Docket No. 23.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United



                                           1
Case 6:19-cv-00299-JDK-JDL Document 24 Filed 03/02/21 Page 2 of 2 PageID #: 149




 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       Having conducted a de novo review of the record in this case, the Magistrate

 Judge’s Report, and Plaintiff’s objections, the Court has determined that the Report

 of the Magistrate Judge is correct, and Plaintiff’s objections are without merit.

 Accordingly, the Court hereby ADOPTS the Report of the Magistrate Judge (Docket

 No. 22) as the opinion of the District Court. Plaintiff’s claims are DISMISSED

 WITH PREJUDICE for failure to state a claim upon which relief can be granted.

        So ORDERED and SIGNED this 2nd day of March, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
